Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The indicated allowability of claims 1-22 is withdrawn in view of the newly discovered reference(s) to Daining et al. (CN101355046A, translation) cited reference by Applicant.  Rejections based on the newly cited reference(s) follow.

Information Disclosure Statement
The information disclosure statement filed on 04/08/2021 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, 12, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daining et al. (CN101355046A, translation).

Regarding claim 1, Daining discloses a method (fig. 1) for measuring a curvature radius of a sample, comprising: 
a laser 9 emitting a light beam from a laser source in a direction towards a beam expander; 
a beam expanding device 10 expanding a size of the light beam emitted from the laser source laser 9 to create a broad laser beam; 
reflecting the broad laser beam off of a curved surface of the sample is the expanded light beam(s) is reflected from a curvature of the substrate structure; 
creating a plurality of non-parallel laser beams is creating interference beam(s) by the first grating 12a, and the second grating 12b, that is filtered by filter screen 14 as interference image by passing the reflected broad laser beam through a grating mask combination of first grating 12a and a second grating 12b or a biprism (optional); 
using the plurality of non-parallel laser beams to create an interference pattern is an interference image at a camera image sensor CCD camera 15; 
 CCD camera 15; and processing the first image by an image processing device to determine the curvature radius of the sample is a data processing and display system 18 processing and/or calculating/measuring curvature of the film substrate structure (detail description [par. 10, lines 3-5; par. 16 starting from sections e-g]).
For the purposes of clarity, based on the context of the applicant disclosure as found in specification as filed [page 9, paragraph 0038], Applicant has described that reflected laser beam that is reflected from a surface of the sample structurally supported by the sample holder with an incident angle zero degree. The reflected beam passes through grating mask forming several non-parallel beams, and the non-parallel beams form an interference pattern image at the CCD camera image sensor. As such, since Daining discloses that an interference pattern image is created at the image sensor CCD as a result of the reflected beam passing through the combination of the first grating 12a, and the second grating 12b, then the method claimed limitation is considered to be anticipated by Daining system.
Additionally, interference is defined as the act or process of interfering. b: something that interferes : obstruction. An example is as follow;


    PNG
    media_image1.png
    280
    514
    media_image1.png
    Greyscale



Curvature is the amount by which a curve deviates from being a straight line, or a surface deviates from being a plane. Furthermore, based on the context of the applicant disclosure as found in specification as filed [page 9, paragraph 0032-34 and 0051-54], systems and methods for curvature measurement of the sample is considered as being the same systems and methods for curvature radius measurement of the sample. As such, curvature radius is considered distance expressing the size of the curve or the length of the curve or distance around the curve. 

As to claims 7-8 and 18-19, Daining further discloses a method/system that is implemented using limitations such as, wherein the grating mask comprises periodic holes (claims 7 and 18); and wherein the grating mask comprises periodic lines (claims 8 and 19 is/are anticipated by the first grating 12a and the second grating 12b are Ronchi gratings types gratings (detail description [par. 2, lines 24-25]).
(detail description [par. 2, lines 1-5]).
As to claim 10, Daining also discloses further comprising using the curvature radius to compute a measurement of stress in the sample (Background technique [par. 3, lines 1-2]) (detail description [par. 3, lines 1-2]).
As to claim 12, Daining discloses a system, comprising: 
a laser 9 is a light source configured to emit a light beam; 
beam expander 10 is a beam expander configured to expand a size of the light beam emitted from the laser source to create a broad laser beam; 
measuring the curvature of a film substrate structure and/or surface curvature of the test piece is a sample with a curved surface off of which the broad laser beam is reflected; 
combination of first grating 12a and second grating 12b is a grating mask configured to create a plurality of non-parallel laser beams is the creating of interference beam(s) by the first grating 12a, and the second grating 12b from the reflected broad laser beam; 
CCD camera 15 is a camera image sensor at which an interference pattern is created by the plurality of non- parallel laser beams, and which is configured to capture a first image; and 
a data processing and display system 18 (summary of the invention, [par. 3, lines 1-3]) is an image processing device comprising a processor, and a non-(detail description [par. 10, lines 3-5; par. 16 starting from sections e-g]).
As to claim 21, Daining also discloses wherein the further comprise the programming instructions comprise instructions to compute a measurement of stress in the sample using the curvature radius (summary of the invention, [par. 3, lines 1-3]) (detail description [par. 10, lines 3-5; par. 16 starting from sections e-g]).
Allowable Subject Matter
Claims 2-6, 11, 13-17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claims 2 and 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the curvature radius is determined by: performing operations by the image processing device to determine a value a (slope linear fitting) based on contents of the first image and contents of a second image produced by light reflected off of a flat surface; determining a laser beam divergence value using the value a; and using the laser beam divergence value to compute the curvature radius of the sample, in combination with the rest of the limitations of the claim. Claims 3-6 and 14-17 are allowable by virtue of their dependency.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.



/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886